DETAILED ACTION


Request for Continued Examination
1.	The request filed on October 26, 2021 for a Request for Continued Examination (RCE) under 37 CFR 1.53(d) based on parent Application No. 16/638,894 is acceptable and a RCE has been established. An action on the RCE follows.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
3.	In view of the amendment filed October 26, 2021, claims 1-20 are pending.
4.	In view of the amendment, argument, and affidavit filed October 26, 2021, the rejection of claims 1-3, 5-20 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Spencer et al. (US 2012/0277090
Al), has been withdrawn. Further, the rejection of claims 1 -20 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Jayaratne et al. (US 2015/0322177 A1), has been withdrawn. 

EXAMINER’S AMENDMENT
5.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
6.	The current abstract is not in a single page proper format for publication. Please replace the current abstract with the following.
Abstract: 
The present invention relates to A Ziegler-Natta catalyst component in the form of solid particles having a median a particle size (D50vol) of 5 to 200 µm and comprising i) a compound of Group 1 to 3, preferably of Group 2 metal, IUPAC, Nomenclature of Inorganic Chemistry, 1989 ii) a compound of a transition metal of Group 4 to 10, or of a lanthanide or actinide, preferably a transition metal of Group 4 to 6, IUPAC, Nomenclature of Inorganic Chemistry, 1989 and iii) an internal electron donor, wherein the solid particles a have a numerical SPAN of 0.80 or below and a ratio of numerical mode to volumetric mode (Modenum/Modevol ) of 0.60 or more and we Wherein Modenum<Modevol. The invention also relates to a process for producing said catalyst component and use thereof producing C2 to C10 α-olefin polymers, especially propylene or ethylene polymers or copolymers thereof with α-olefins of 2 to 12 C-atoms.



Allowances
7.	Claims 1-20 have been allowed. 
8. 	The following is an examiner’s statement of reasons for allowance:
As of the date of this office action, the examiner has not located or identified any reference that can be used singularly or in combination with another reference including 
In light of the above discussion, it is evident as to why the present claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM K CHEUNG whose telephone number is (571)272-1097. The examiner can normally be reached Monday thru Friday: 8:30AM -6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WILLIAM K CHEUNG/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
William K. Cheung, Ph. D.
Primary Examiner
October 28, 2021